Citation Nr: 1432340	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jessica L. Cleary, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served with the Army National Guard from 1999 to 2008 with a period of active duty from December 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent rating.

In a November 2009 supplemental statement of the case (SSOC), the RO granted a 50 percent rating for the PTSD from initial entitlement.  

In October 2011, the Board remanded the claim for further development.  

In January 2013, the Board denied an increased initial rating for PTSD.  

The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2013 Order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

In May 2014 the Veteran's attorney submitted additional evidence to the Board.  The attorney waived the right to have the RO initially consider this additional evidence, preferring instead to have the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).


FINDING OF FACT

PTSD has been manifested throughout the appeal period by severe occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as near-continuous depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial 70 percent schedular rating for PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected PTSD arises from his disagreement with the initial disability ratings assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice as to this claim is needed under VCAA.

The duty to assist the Veteran also has been satisfied in this case.  The Veteran's service treatment records and VA treatment records have been associated with the claims folder.  Additionally, VA has provided the Veteran with VA psychiatric examinations, most recently in November 2011.  These VA examinations are adequate because they indicate that the examiners considered the Veteran's medical history, reviewed the Veteran's documented medical history, provided clinical findings, diagnoses and opinions supported by medical rationale.  Given the foregoing, there is no basis to find that these reports are inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d)(2012); Nieves -Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-449 (2000).      

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is rated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

Initially, the Board notes that in addition to PTSD, the Veteran's treatment history includes some findings suggestive of traumatic brain injury.  The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from any TBI.  Further, mental health professionals indicate that it is not possible in this instance to distinguish between said symptomatology.  Accordingly, for the purpose of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service connected PTSD. 

Among private treatment records from 2005 was a May 2005 note that indicated he was diagnosed with PTSD with a prescription for Xanax given. 

A November 2005 private clinical assessment related a history of the Veteran having the following symptoms since he returned from Iraq in February 2005: problems sleeping, intrusive thoughts, hypervigilance, nightmares and startle response. He was uncomfortable around crowds and felt like he was being watched. He avoided war related stimuli and had emotional numbing.  At night he was alert to noises and patrolled his home.  He reported a great deal of repressed anger regarding the war, which resulted in explosive outbursts of anger towards his family, causing marital problems.  Consequently he had depression and had his guns removed due to periodic suicidal ideations.  Mental status examination revealed that he was a very verbal and willing informant.  He was oriented but reported that when intrusive thoughts entered, he obsessively ruminated about them. He also exhibited short term memory deficit, particularly under stress. He had no alcohol or drug issues.  He did endorse homicidal ideations when angry. He also had suicidal ideations when depressed.  His depression was getting worse. He had no intent of either harm to self or others.  His affect was appropriate to his mood. His insight was good and judgment was fair.  He was diagnosed with PTSD and major depressive disorder. His GAF score was 50.  Regular counseling was recommended. 

VA records from 2006 revealed that in a February 2006 psychiatric consult, adjustment disorder was diagnosed, with mental status findings indicating he was alert with appropriate affect with a mood that was less depressed, but with some sleep disturbance. He had no suicidal ideations at present.  A depression screen of the same month was positive.  An April 2006 social work note revealed him to be oriented, calm, focused, congenial and was dressed appropriately with excellent grooming and hygiene.  He shared that he was seeing an outside therapist and was experiencing less frequent nightmares and flashbacks.  He indicated that an antidepressant he was being prescribed was helping.  He lived with his spouse and 2 children and currently worked in maintenance at a correctional facility. 

A May 2006 social work initial contact revealed the Veteran to describe issues including poor sleep of about 3 1/2 hours a night, fluctuating appetite, general indecisiveness but with a tendency at times to make brash decisions, less organized thinking than before, with a tendency to become sidetracked.  He also reported having issues with lacking motivation and no longer caring about things he used to be meticulous about.  He endorsed being less comfortable in crowds and needed to face doors in restaurants.  He described being more easily agitated with anger problems.  He also had flashbacks and nightmares and found himself having difficulty in adjusting to people who did not respond precisely to his directives-this included his own children and coworkers.  He further endorsed hypervigilance, low energy levels, racing thoughts and poor short term memory.  The assessment was PTSD and adjustment disorder with mixed anxiety and depressed moods.  A cognitive psychotherapy note of the same month revealed him to be casually groomed, with blunt affect, spontaneous speech with a less depressed and irritable mood. 

A June 2006 VA social work assessment described the Veteran as suffering from nightmares and flashbacks several times a week.  He lived with his wife and children and was close to his immediate and extended family.  He also had several friends he was close with and belonged to fraternal and service organizations.  He endorsed no history or current thoughts of self-harm or harm to others. He enjoyed spending leisure time riding his 4 wheeler or playing with his dog.  Vocationally he had worked in various jobs including building maintenance from 1997 to 2000, and since then worked as a correction officer for 5 years.  He joined the National Guard in 1999.  His strengths were listed as being a good provider, good citizen and being good with children and handy around the house.  His weaknesses were described as a tendency to be impatient at times, being intolerant of imperfection and having high expectations mostly towards his children.  He had intolerance for people he considered stupid. 

Overall he had anger problems including road rage.  He was noted to meet the clinical criteria for a PTSD diagnosis. He reported poor short term memory but good long term memory.  He was fully oriented to person, place, time and situation. He described having a variety of moods fluctuating from agitated, angry, anxious, appropriate, depressed, distrustful, fearful, irritable, lonely and intolerant of stupidity.  He also had incongruent feelings, emotions and motivations from day today.  His speech was appropriate, with no perceptual disturbances noted. His thought content was wide ranging, from antisocial attitude, guilt, helplessness, paranoid thinking, persecutory delusions, poverty of content, and guardedness/suspiciousness.  His thought process was disorganized, yet logical and tangential. He was much more logical and goal directed in his thinking, but had been experiencing some disorganized thoughts and easily became side tracked. He was less able to multi task as he used to be.  His judgment was fair and insight was good.  The lone Axis I diagnosis was PTSD, with no Axis II diagnosis. His GAF score was 60. 

VA social work and psychiatry notes from August 2006 centered around the Veteran's reaction to incidents in which a fellow Guardsman apparently played some practical jokes on him while he was in summer training for the National Guard.  The Veteran reacted very angrily to this individual and was seen by 2 different counselors after admitting that he had strong homicidal feelings towards the individual at that time, which subsided after he calmed down.  He indicated that had his gun been loaded, the individual likely would have been killed.  His reaction to this individual was described as being in the "battlemind state."  He also discussed issues where his discipline of his young son for misbehaving was initially thought to be too harsh, but he was shown to have talked with his son about the punishment and his approach seemed relevant and appropriate as he was showing awareness of his potential and toning it down to a more appropriate level.  He also reported enjoying participating in his children's activities and pride about his daughter's showing livestock at a county fair.  A September 2009 social work note indicated that the Veteran ran out of medication for his nightmares, which resulted in them starting back up.  He described putting in for an honorable discharge from the National Guard due to feeling alienated by his peers during drill downs.  He reported returning to his spiritual roots and taking his family to church for the past 4 weeks. This along with the nightmare medications seemed to improve things. 

In August 2006 the Veteran's private counselor who had drafted the November 2005 report also wrote a letter to the National Guard that essentially recommended he be medically discharged from the National Guard due to his PTSD symptoms.  The same history as given in the November 2005 report was repeated.  Additionally, the Veteran was noted to describe anger as the most salient feature of his PTSD.  He tried to walk from situations to calm down, but when unable to avoid a situation he exploded and he admitted having brief homicidal thoughts.  However he had been able to control these impulses. He was noted to have depression triggered by anniversary dates of events in Iraq, with suicidal ideations at those times.  He also had intrusive thoughts and flashbacks when driving.  He indicated that drill weekends at the National Guard upset him greatly with constant discussions of Iraq. 

A November 2006 VA treatment record showed the Veteran to report doing better with his anger since going on his current medications.  He thought they slowed down his anger process which gave him more time to think before doing things.  He was still working at the correctional facility and hoped he could remain there as long as he could, but realized his psychiatric condition could potentially change things over time from a vocational standpoint. 

The report of a March 2007 VA examination for PTSD addressed the history and etiology of PTSD for the purpose of establishing service connection. At the time of this examination he remained in the National Guard but was in the process of procuring a medical discharge.  His history regarding PTSD stressors was detailed. Occupationally his post Iraq history of having worked as a correctional officer but having to change to working in building maintenance due to his PTSD symptoms rendering him unable to work in his previous position.  Socially he was married 12 years with a good relationship, with 2 children.  He visited his parents several times a week.  He had several friends and associates in his home town.  He spent his free time coaching sports.  He had no drug or alcohol problems or legal history. 

Mental status examination revealed him to be a reliable historian, with appropriate dress and appearance.  His facial expressions were appropriate to verbal cues, and his eye contact was appropriate.  His speech was normal and he had no involuntary movements.  Cognitively he was alert and oriented to person, place, time and situation.  His thought content was relevant.  His recent and remote memory was grossly intact. He did have moderate degrees of paranoia in his thought process.  He felt as though others were often watching him and he changed his behaviors due to this. He reported having "heightened" hearing since Iraq.  He had no apparent deficits in attention and concentration.  He displayed normal range and intensity of affects. He laughed and smiled at times during the interview.  He described his general mood as "plain" not up or down.  He endorsed problems falling asleep, with worries about household issues.  His thought processes were future oriented and optimistic.  There were no suicidal ideations, thoughts, plans or intent. 

He was assessed as meeting the criteria for PTSD, with this being the lone Axis I diagnosis.  No Axis II diagnosis was given.  His GAF score was 55.  He was deemed capable of maintaining gainful employment and meaningful relationships despite his current symptoms.  The symptoms interfered with his ability to function in his occupation as a juvenile officer and resulting in taking a lower paying position at this correctional facility.  The quality of his relationship with his wife and children was also adversely affected.  He was competent for VA purposes.  The rest of the opinion dealt with the etiology of his PTSD which was found to be service connected. 

A January 2008 letter from the Veteran's private counselor since November 2005 described the Veteran as continuing with symptoms such as sleep disturbance, nightmares, intrusive thoughts, flashbacks, startle response and hypervigilance.  He was described as attempting to cope by staying extremely busy with work and after work activities involved in school activities with his children.  However this strategy to keep from thinking about his Iraq experiences and reducing symptoms was deemed unsuccessful.  The counselor described the Veteran as presenting as an outgoing, verbal individual with a good sense of humor, but this was a façade.  He continued to struggle with PTSD and when unable to repress his emotions, would explode with anger.  Initially the anger was towards his family, but he realized his marriage and family relationship was suffering.  Consequently he began taking his anger out on inanimate objects, and destroyed a washer he was unable to fix.  This has been a more frequent response to stress.  Work was also an added stressor, and his change in positions from correctional officer to building maintenance with a subsequent pay cut was noted.  He also dealt with stress with frequent absenteeism from work. 

The counselor in the January 2008 letter opined that the Veteran suffers from serious PTSD and as a consequence of these symptoms and their impact on his life. He also was described as having a major depressive disorder.  His relationship to his family, friends and coworkers was impaired resulting in difficulty establishing and maintaining effective relationships.  His judgment was poor, as shown by his using anger to resolve stressful situations.  Thus he also exhibited irritability, impaired impulse control and explosive outbursts.  He had difficulty adapting to stressful situations both at work and in social situations.  His behaviors had a negative impact on his marriage and relationship with his children.  Denial of the severity of his symptoms was present, thus he presented as better than he actually was and used his sense of humor to deflect addressing his true feelings. 

In his January 2009 VA Form I-9, the Veteran reported his work relations as "horrible" at best and that family relations were worse.  He indicated that he maintained full time employment by maxing out his sick and vacation leave.  He also submitted documentation of his leave requests from work. 

A lay statement from the Veteran's wife in April 2008 described the Veteran as having changed greatly since he was in Iraq.  Prior to Iraq, he was described as a very patient husband and father, who participated in various activities such as coaching and teaching Bible school, as well as working to improve the home.  Since his return from Iraq, he was described as having horrible anger to the point where he damages objects, including appliances which then needed to be replaced.  She also described him as previously having perfect attendance at work, but now took time from work at times when he believed people would kill him if he got out of bed.  She also described that paranoid thoughts about others out to kill him resulted in his refusal to take the trash to the curb, and he refused to close his eyes when taking a shower due to his paranoid thoughts.  She also described him as reporting hypersensitive hearing to noises nobody could possibly hear, such as the dog drinking water outside.  She confirmed he slept poorly, with less than 3 hours of sleep per night. 

VA records from 2007 through 2009 revealed that the Veteran was in receipt of regular treatment from VA social work and psychiatry, with treatment that included individual therapy counseling, as well as medication.  Generally the findings and complaints reported in the psychiatry notes from this time period included trouble sleeping more than 3 to 4 hours per night, with present problem to include relationship problems with his wife.  Also reported in the VA notes including from social work/psychotherapy were complaints of flashbacks, intrusive thoughts and nightmares.  Mental status examinations generally showed him to be somewhat anxious and depressed, but no enough to warrant hospitalization.  He repeatedly showed good affect with no suicidal or homicidal ideations.  He was also described as being oriented to all spheres, with speech normal, appropriate dress, grooming and hygiene, affect full, thought content logical and goal directed with no evidence of psychosis, and at least fair insight and judgment in the various mental status examinations in the various VA psychiatry and social work records from 2007 to 2009. 

These records did reveal that in a December 2007 social work record, the Veteran reported his major problem as poor sleep, but he also endorsed conflicts with others in his family as well as his supervisor.  He also reported believing he heard people milling around when he is at home, but no one is there.  He denied visual hallucinations and also did not appear delusional.  When further pressed, he admitted to marital discord, which was somewhat improved since April 2007.  The marital conflicts seemed centered around issues with his wife's work schedule and differences in parenting approaches.  The therapy records from 2008 appeared centered around continuing relationship problems with his wife, with a September 2008 record noting that the Veteran reacted to a public argument between them by breaking a shed door when he returned home.  In October 2008 he provided more details about his marital conflicts indicating that an indiscretion by him earlier in the year continued to fuel conflict.  The records also continued to document his inability to work as a corrections officer due to his PTSD symptoms, requiring he change to a position in maintenance.  The records also document that the Veteran was repeatedly recommended to attend a VA program called "PTSD University" but persisted in not attending, with a February 2009 record indicating that he was unable to do so because it would conflict with work.  By February 2009, his marital situation was described as having been stable and that he had been able to adequately control his PTSD symptoms with learned skills and medications, with medication compliance reported. 

With the exception of a GAF score of 60 assigned in December 2007, the Veteran's GAF score consistently was reported as 50 in the VA records from 2008 through February 2009 addressing his PTSD symptoms.  The Axis I diagnosis was consistently limited to PTSD, with no Axis II diagnosis given in these records. 

In January 2009 the Veteran underwent a neuropsychiatric evaluation of his current levels of neurocognitive functioning given an apparent history of traumatic brain injury (TBI) resulting from a fall and head injury while in a truck.  He reported symptoms that included increased forgetfulness and decreased attention and concentration. Since he returned home, he and his wife noted several changes including increases in anger, irritability, preoccupation with orderliness and distractibility.  He also endorsed significant difficulty falling asleep at night and had nightmares a few times a week.  His sleep and concentration were disrupted at times by headaches and/or racing thoughts.  He and his wife also reported significant difficulty remembering everyday things, such as keeping track of bills, returning calls or remembering familiar people's names.  The Veteran described these problems of forgetfulness, sleep issues, irritability, and poor frustration tolerance as very severe problems. He described poor concentration, difficulty making decisions, slowed thinking, fatigue and feeling anxious as severe problems.  He described feeling depressed, sensitivity to noise and appetite loss as moderate problems. 

Mental status examination in the January 2009 neuropsychiatric examination was like others shown in the VA psychiatric and social work records, with the Veteran alert and oriented, with appropriate dress and grooming.  His speech was fluent and intelligent, with no evidence of word finding difficulties or paraphrasic errors.  His mood was "flat" and his depression and anxiety levels were both rated as a 4/10.  He had no evidence of a thought disorder or perceptual disturbance.  There were no hallucinations or delusions evident.  He also had no suicidal or homicidal ideations. He was administered cognitive and psychiatric tests with the scoring deemed to meet the criteria for a diagnosis of PTSD.  The Veteran's level and pattern of performance was deemed to not be consistent with mild TBI.  Given his clinical history it seemed more likely that his current difficulties are related to his PTSD symptoms. 

VA treatment records after February 2009 through 2010 dealt with other medical problems besides his PTSD. Likewise records from 2011 dealt primarily with other medical problems.  However in pertinent part, medical notes from July 2009 and April 2011 addressing cognitive issues thought to potentially be due to TBI advised that the Veteran use a daily organizer and calendar, allow extra time to learn material break learning material into smaller portions to be rehearsed, and carry a notebook to write down important information.  In April 2011 he was described as sleeping better which helped more than anything, and overall felt that he was improving.  A depression screen and alcohol screen in an April 2011 nursing note was negative.  A September 2011 Lipid profile described the Veteran as working a lot and was active in building a pole barn. 

The report of a November 2011 VA examination diagnosed PTSD with no other Axis I or Axis II diagnoses made.  His GAF score was 68. He was described as doing well in his job and with his family relationship strong, although occasionally strained by his PTSD symptoms.  He had some social activities which are moderately decreased due to social discomfort and avoidance.  Treatment records and overall psychosocial function suggested some improvement and stabilization. He was described as also having TBI although it was not possible to differentiate symptoms attributable to each diagnosis.  He was described as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication. 

The clinical findings to support this diagnosis and opinion revealed the Veteran to have a good relationship with his family members, and a 17 year marriage.  He reported a tendency to isolate and be angry which has strained his marriage.  This has improved over time as his wife learned more about PTSD.  Generally he described a strong supportive relationship with wife and teenage children.  He was close friends with a neighbor he saw almost daily, with other friendships generally limited to phone calls and internet.  He attended church weekly and regularly attended his children's sporting events. He belonged to a Masonic lodge and attended monthly meetings.  He was working at a nuclear plant since June 2009 involved in chemical waste removal.  His job was less stressful than his previous one. He had no problems with supervisors or coworkers.  He used about 70 hours of leave in the past year with some due to intense periods of anxiety.  He had no history of hospital admissions.  The examiner reviewed the findings from prior examinations and records noting the diagnosis of PTSD and possible TBI for which he saw a neuropsychologist in January 2009, although his overall presentation was not consistent with TBI.  The examiner confirmed that the Veteran currently meets the criteria for PTSD based on a checklist.  His history was noted to be significant for having an incident about a year and a half ago when he destroyed a barn door on his property out of anger. 

Symptoms reported in the November 2011 VA examination included anxiety, suspiciousness, panic attacks occurring weekly or less often, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He also had difficulty in adapting to stressful circumstances including work or worklike settings.  He had no other symptoms attributable to PTSD.  He was deemed to be capable of managing his finances.  Test results were described as his having a profile consistent with individuals who are anxious and jumpy with problems sleeping and elevated somatic complaints. Additionally individuals fitting his profile were described as suspicious and sensitive to the actions of others, resulting in them keeping emotional distance.  This was common in people with PTSD.  An addendum from later in November 2011 confirmed review of the claims folder.

In a March 2014 statement, the Veteran reported that he had to leave his previous employment at a juvenile detention center because he felt paranoid and would be startled by every little noise during his overnight shift.  He stated that he was currently employed at a nuclear power plant but that he has had trouble controlling his temper with coworkers and supervisors.  He indicated that he does not spend time with other people or family members and that his PTSD symptoms cause him to patrol his house constantly.  He also felt like he was getting to be more forgetful.

Also in a March 2014 statement, the Veteran's wife reported that he has anger outbursts, that he is easily startled and that he does not go anywhere with crowds.  She reported that the Veteran was advised by his counselor to leave his job at the prison because that environment was making his PTSD symptoms worse.  

The Board finds based on the totality of the evidence and after resolving reasonable doubt in favor of the Veteran, that the impairment from his PTSD more nearly approximates the criteria for a 70 percent rating.

The Board acknowledges that the medical evidence of record does not reflect that the Veteran experiences all of the symptoms associated with the 70 percent schedular rating.  Yet the record does show that he has severe occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as near-continuous depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Although the examiners have observed varying levels of severity during the appeal period, the reports need not all agree with each other.  Overall, the evidence shows that the Veteran has experienced impaired impulse control, homicidal ideation, obsessional rituals such as constantly patrolling his house, and difficulty adapting to his work as evidenced by terminating his employment with the prison and problems with controlling his anger with current coworkers and supervisors.  Moreover, the majority of GAF scores assigned connote serious severity of PTSD, which is consistent with a 70 percent rating.  The Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board must reconcile the variances in reported severity of PTSD into a consistent picture that accurately represents all elements of the disability.  38 C.F.R. § 4.2.  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of disability present."  Therefore, comparing all reported manifestations with the rating criteria the Board finds that the criteria for a 70 percent schedular rating under Diagnostic Code 9411 are more nearly approximated for the entire appeal period. 

However, at no point during the appeal period did the Veteran's PTSD meet the criteria for the maximum, 100 percent rating.  The objective medical evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating. 

The provisions of 38 C.F.R. § 3.321(b)  provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned. Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).
 
The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.  

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability level and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.










ORDER

An initial 70 percent schedular rating for PTSD is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


